Judgment, Supreme Court, Bronx County (Megan Tallmer, J.), rendered June 27, 2008, convicting defendant, after a jury trial, of attempted murder in the first degree, assault in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him to an aggregate term of 25 years, unanimously affirmed.
The court properly exercised its discretion in admitting evidence that the victim regularly bought marijuana from defendant. This evidence provided necessary background information and tended to place aspects of the victim’s testimony in a believable context (see People v Leeson, 12 NY3d 823, 827 [2009]; People v Dorm, 12 NY3d 16, 19 [2009]; People v Steinberg, 170 AD2d 50, 72-74 [1991], affd 79 NY2d 673 [1992]). Any prejudicial effect was outweighed by the probative value of this evidence.
The court also properly exercised its discretion when it admitted photographs of the victim’s injuries that were relevant to establish elements of the charges, and were not unduly gory or inflammatory (see People v Bell, 63 NY2d 796, 797 [1984]). Concur—Tom, J.P., Andrias, Acosta, Manzanet-Daniels and Román, JJ.